 In the Matter of GEORGE KNIGHT, GEORGE R. KNIGHT, CHESTERTON S.KNIGHT, F. STUART KNIGHT AND CARLTON KNIGIIT, PARTNERS,D/B/AGEO. KNIGHT&Co., EMPLOYERandINTERNATIONAL BROTHER-HOOD OF FIREMEN AND OILERS, POWERHOUSE EMPLOYEES,OPERATORSAND MAINTENANCE MEN, A. F. or L.,PETITIONERCaseNo. 1-R-3706.DecidedJuly 18, 1947Mr. Edmund J. Campbell,of Brockton,Mass., for the Employer.Mr. Joseph A. Picone,of Middleboro,Mass., for the Petitioner.Mr. Harold F. Reardon,of Boston,Mass., for the Intervenor.Mr. Lloyd S. Greenidge,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Brock-ton,Massachusetts, on May 13, 1947, before Sam G. Zack, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes'the following:FINDINGS OF FACT1.THE BUSINESS OF THE E_IIPLOYERGeorge Knight, George R. Knight, Chesterton S. Knight, F. StuaftKnight, and Carlton Knight, doing business as Geo. Knight & Co.,is a partnership engaged in the manufacture of shoe machinery at itsplant in Brockton, Massachusetts.During the past 12 months, theEmployer purchased raw materials valued inexcess of$50,000, ofwhich approximately 95 percent was obtained outside the Common-wealth of Massachusetts.During the same period, the Employerproduced finished productsin excessof $350,000, of which approxi-mately 35 percent was shipped outside the Commonwealth.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.74 N L.R B, No. 107.560 GEO. KNIGHT & CO.U. THEORGANIZATIONS INVOLVED561The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.International Association of Machinists, herein called the Intervenor,is a labor organization, claiming to represent employees of the Em-ployer.The Shop Committee 1 is a labor organization having representedemployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer. ' It bases thisrefusal upon the existence of a collective bargaining agreement be-tween it and the Shop Committee which agreement it also asserts asa bar to a present determination of representatives.On August 2, 1946, the Employer and the Shop Committee enteredinto a collective bargaining agreement to be effective until April 29,1947.This contract contained no automatic renewal clause.OnMarch 31, 1947, the parties executed a new agreement effective im-mediately and terminable March 31, 1948.The petition herein wasfiled on April 1, 1947.The March 31, 1947, agreement was thereforeexecuted before the termination date of the August 2, 1946, agreement,and consequently was a premature extension of the latter. Inasmuchas the petition was filed with the Board before the expiration date ofthe August 2, 1946, agreement, we are of the opinion that the March31, 1947, agreement cannot operate as a bar to a current determinationof representatives.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties, thatall production and maintenance employees at the Employer's plant inBrockton, Massachusetts, excluding office and clerical employees, ex-ecutives, and all other supervisory employees, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.'The Shop Committee made no appearance at the hearing and evinced no interest inthe proceeding2Matter of Murray Leather Company, 73 NL R B 892;Matter of Houston PackingCompany,71 N L R B 1232,Matter of Worth Hardware Co, Inc, 71 N. LR. B 684 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertin representatives for the pur-poses of collective bargaining with George Knight, George R. Knight,Chesterton S. Knight, F. Stuart Knight and Carlton Knight, partnersd/b/a Geo. Knight & Co., Brockton, Massachusetts, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States,who present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether they desire to be represented by the InternationalBrotherhood of Firemen and Oilers, Powerhouse Employees, Opera-tors and Maintenance Men, A. F. of L., or by International Associationof Machinists, for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.8 Any participant in the election herein may, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot.